DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 24 February 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.


Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed 24 February 2022, with respect to the 35 USC 112(f), or sixth paragraph, claim interpretation of claims 1-18 have been fully considered and are persuasive.  The previous claim interpretation of the respective claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 under 35 USC 112(b) and/or 35 USC 102 and 103 rejections have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims, which changed the scope of the claims.  Examiner notes wherein Applicant’s arguments regarding the 35 USC 102 & 103 rejections are focused on the newly amended claim limitation(s), which raise new issues, as indicated by the below 35 USC 112(b), or second paragraph rejections provided below.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “in response to the plurality of measurement data sets including different measurements for a region, a smallest of the different measurements is applied to the region”, however, based on the currently provided claim language, it is unclear, what the metes and bounds of the claim limitation encompass, and therefore, claim 1 is rendered indefinite.  Specifically, Applicant references “a region”, however, it is unclear what the claimed “region” refers to, for example, is the claimed “region” with reference to an object, or alternatively is the claimed “region” with reference to an environment in which the information processing apparatus is located, or some other variation and/or combination thereof. Additionally, based on Applicant’s amendments, and further supported by Applicant’s arguments, it is unclear based on the currently provided claim language exactly what specific “measurement” is being “applied to the region”. Specifically, based on the currently provided claim language, there is no definite element (i.e. object, environment, surroundings, etc.) provided within the currently provided claim limitations that is being measured, and as such the measurements provided within the currently provided claim appear to be ambiguous/random measurements, and therefore fail to distinctly set forth 
	Regarding claims 2-18, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 19, Applicant provides the claim limitation, “in response to the plurality of measurement data sets including different measurements for a region, a smallest of the different measurements is applied to the region”, however, based on the currently provided claim language, it is unclear, what the metes and bounds of the claim limitation encompass, and therefore, claim 19 is rendered indefinite.  Specifically, Applicant references “a region”, however, it is unclear what the claimed “region” refers to, for example, is the claimed “region” with reference to an object, or alternatively is the claimed “region” with reference to an environment in which the information processing apparatus is located, or some other variation and/or combination thereof. Additionally, based on Applicant’s amendments, and further supported by Applicant’s arguments, it is unclear based on the currently provided claim language exactly what specific “measurement” is being “applied to the region”. Specifically, based on the currently provided claim language, there is no definite element (i.e. object, environment, surroundings, etc.) provided within the currently provided claim limitations that is being measured, and as such the measurements provided within the currently provided claim appear to be ambiguous/random measurements, and therefore fail to distinctly set forth 
Regarding claim 20, Applicant provides the claim limitation, “in response to the plurality of measurement data sets including different measurements for a region, a smallest of the different measurements is applied to the region”, however, based on the currently provided claim language, it is unclear, what the metes and bounds of the claim limitation encompass, and therefore, claim 20 is rendered indefinite.  Specifically, Applicant references “a region”, however, it is unclear what the claimed “region” refers to, for example, is the claimed “region” with reference to an object, or alternatively is the claimed “region” with reference to an environment in which the information processing apparatus is located, or some other variation and/or combination thereof. Additionally, based on Applicant’s amendments, and further supported by Applicant’s arguments, it is unclear based on the currently provided claim language exactly what specific “measurement” is being “applied to the region”. Specifically, based on the currently provided claim language, there is no definite element (i.e. object, environment, surroundings, etc.) provided within the currently provided claim limitations that is being measured, and as such the measurements provided within the currently provided claim appear to be ambiguous/random measurements, and therefore fail to distinctly set forth the metes and bounds of the instant invention, and therefore claim 20 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al (US 2016/0379370 A1, hereinafter Nakazato) in view of Weston et al (US 8,605,983 B2, hereinafter Weston).
Regarding claim 1, Nakazato discloses an information processing apparatus (Figures 2 & 3, information processing apparatus 1) comprising: 

operation as a determination unit (Figure 3, measurement position/orientation determination unit 130) configured to determine a plurality of measurement positions or orientations from which a 3D measurement sensor (Figure 1, measuring apparatus 20; Figure 3, measuring apparatus 102) makes three-dimensional measurements (Figures 1, 3 & 4; at least as in paragraphs 0034, 0041 and 0050, specifically as in at least paragraph 0034); 
operation as a controller (Figure 3, measurement position/orientation changing unit 140) configured to successively move the 3D measurement sensor to the plurality of measurement positions or orientations (Figures 1, 3 & 4; at least as in paragraphs 0035, 0042, 0044 and 0052, specifically as in at least paragraph 0035); 
operation as a measurement unit (Figure 3, measurement data acquisition unit 110) configured to generate a plurality of 3D measurement data sets through three-dimensional measurement using the 3D measurement sensor at each of the plurality of measurement positions or orientations (Figures 1, 3 & 4; at least as in paragraphs 0023, 0030, 0036, 0039 and 0052-0054, specifically as in at least paragraphs 0036 and 0053 regarding three-dimensional point groups); and 
operation as a data integration unit (Figure 3, registration unit 150) configured to integrate the plurality of 3D measurement data sets (Figures 1, 3 & 4; at least as in paragraphs 0036-0037, 0045-0046 and 0053-0054, specifically as in at least paragraphs 0037, 0046 and 0054 regarding the registration model).  Nakazato is silent 
Weston discloses a measurement apparatus (i.e. robotic arm/quill) that includes a sensor (i.e. probe/camera) for detecting the location (i.e. position and/or orientation) of an object within the vicinity of said measurement apparatus.  Weston goes on to disclose wherein the measurement apparatus and said sensor are calibrated (i.e. hand-eye calibration) such that the position of the sensor relative to the measurement apparatus is known.  Next, Weston goes on to teach wherein a plurality of images of a target object are obtained at a plurality of perspectives (i.e. first, second and third perspectives), and further wherein said perspectives are at varying distances such that more accurate detection of the features of the target object may be obtained (Figures 4-6 & 18; at least as in column 13, lines 10-28, column 14, line 54-column 15, line 5 and column 20, lines 4-36).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Nakazato to include Weston’s teaching of providing measurement of a target object at a plurality of different perspectives with varying distances relative to said target object, such that more accurate measurement of said target object may be obtained.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Nakazato and Weston, as they are both directed towards a robotic device (i.e. robotic arm) employing a sensor (i.e. camera, probe, etc.) for accurately detecting features of a 
Regarding claim 2, Nakazato further discloses wherein the processor is configured with the program perform operations such that, in response to a three-dimensional measurement being possible from a second measurement position or orientation that is different from a first measurement position or orientation out of the plurality of measurement positions or orientations, for a missing region where three-dimensional measurement is not possible from the first measurement position or orientation, operation as the data integration unit further comprises applying the 3D measurement data set measured from the second measurement position or orientation to the missing region (Figures 3 & 6; at least as in paragraphs 0053-0054 and 0059-0062).
Regarding claim 3, Nakazato teaches wherein a plurality of measurements for position and/or orientation of a target object is performed by a measuring apparatus (i.e. camera) attached to a robotic arm, wherein said robot is moved around said target object including different poses/distances relative to said target object (at least as shown in Figure 1, and discussed in at least paragraph 0023). That said, as best understood, in light of the above 35 USC 112(b) rejection(s) above, Nakazato is silent regarding wherein the processor is configured with the program to perform operations such that operation as the data integration unit further comprises applying a measurement result obtained from one of the first measurement position or orientation and the second measurement position or orientation having a shorter distance from a measurement object to a region where a three-dimensional measurement is possible 
Weston discloses a measurement apparatus (i.e. robotic arm/quill) that includes a sensor (i.e. probe/camera) for detecting the location (i.e. position and/or orientation) of an object within the vicinity of said measurement apparatus.  Weston goes on to disclose wherein the measurement apparatus and said sensor are calibrated (i.e. hand-eye calibration) such that the position of the sensor relative to the measurement apparatus is known.  Next, Weston goes on to teach wherein a plurality of images of a target object are obtained at a plurality of perspectives (i.e. first, second and third perspectives), and further wherein said perspectives are at varying distances such that more accurate detection of the features of the target object may be obtained (Figures 4-6 & 18; at least as in column 13, lines 10-28, column 14, line 54-column 15, line 5 and column 20, lines 4-36).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Nakazato to include Weston’s teaching of providing measurement of a target object at a plurality of different perspectives with varying distances relative to said target object, such that more accurate measurement of said target object may be obtained.  Examiner notes wherein Weston teaches wherein a plurality of measurements of an object are determined, such that the most accurate measurement of an object’s features is determined.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of Nakazato and Weston, as they are both directed towards a robotic device (i.e. robotic arm) employing a sensor (i.e. camera, probe, etc.) for accurately detecting 
Regarding claim 4, Nakazato further discloses wherein the processor is configured with the program to perform operations such that integration of the plurality of 3D measurement data sets by the data integration unit and movement of the 3D measurement sensor by the controller are performed in parallel with each other (Figures 4 & 6; at least as in paragraphs 0045-0046 and 0059, specifically as in at least Figure 6, step S2060).
Regarding claim 5, Nakazato further discloses wherein the processor is configured with the program perform operations such that operation as the controller further comprises moving the 3D measurement sensor using a robot hand of a robot (Figure 3, robot arm 103; Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 6, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller further comprises performing hand-eye calibration on the 3D measurement sensor attached to the robot hand (Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 7, Nakazato further discloses wherein the processor is configured with the program perform operations such that operation as the data integration unit further comprises converting the plurality of 3D measurement data sets such that the plurality of 3D measurement data sets have the same coordinate system by calculating relative positions and relative rotation angles between the plurality of 
Regarding claim 8, Nakazato further discloses wherein the processor is configured with the program to perform operations such that integration of the plurality of 3D measurement data sets by the data integration unit and movement of the 3D measurement sensor by the controller are performed in parallel with each other (Figures 4 & 6; at least as in paragraphs 0045-0046 and 0059, specifically as in at least Figure 6, step S2060).
Regarding claim 9, in view of the above combination of Nakazato and Weston, Nakazato further discloses wherein the processor is configured with the program to perform operations such that integration of the plurality of 3D measurement data sets by the data integration unit and movement of the 3D measurement sensor by the controller are performed in parallel with each other (Figures 4 & 6; at least as in paragraphs 0045-0046 and 0059, specifically as in at least Figure 6, step S2060).
Regarding claim 10, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller further comprises moving the 3D measurement sensor using a robot hand of a robot (Figure 3, robot arm 103; Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 11, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller further comprises performing hand-eye calibration on the 3D measurement sensor 
Regarding claim 12, in view of the above combination of Nakazato and Weston, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller further comprises moving the 3D measurement sensor using a robot hand of a robot (Figure 3, robot arm 103; Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 13, in view of the above combination of Nakazato and Weston, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller is further configured to perform hand-eye calibration on the 3D measurement sensor attached to the robot hand (Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 14, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller further comprises moving the 3D measurement sensor using a robot hand of a robot (Figure 3, robot arm 103; Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 15, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the controller further comprises performing hand-eye calibration on the 3D measurement sensor attached to the robot hand (Figures 3 & 4; at least as in paragraphs 0035-0036, 0038 and 0052).
Regarding claim 16, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the data integration unit further comprises converting the plurality of 3D measurement data sets such that the plurality of 3D measurement data sets have the same coordinate system by calculating relative positions and relative rotation angles between the plurality of measurement positions or orientations, and integrates the plurality of converted 3D measurement data sets (Figures 3 & 4; at least as in paragraphs 0036-0037, 0045-0046 and 0053-0054).
Regarding claim 17, in view of the above combination of Nakazato and Weston, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the data integration unit further comprises converting the plurality of 3D measurement data sets such that the plurality of 3D measurement data sets have the same coordinate system by calculating relative positions and relative rotation angles between the plurality of measurement positions or orientations, and integrates the plurality of converted 3D measurement data sets (Figures 3 & 4; at least as in paragraphs 0036-0037, 0045-0046 and 0053-0054). 
Regarding claim 18, Nakazato further discloses wherein the processor is configured with the program to perform operations such that operation as the data integration unit further comprises converting the plurality of 3D measurement data sets such that the plurality of 3D measurement data sets have the same coordinate system by calculating relative positions and relative rotation angles between the plurality of measurement positions or orientations, and integrates the plurality of converted 3D 
Regarding claim 19, Nakazato discloses an information processing method performed by an information processing apparatus (Figures 2 & 3, information processing apparatus 1), the method comprising: 
determining a plurality of measurement positions or orientations from which a 3D measurement sensor (Figure 1, measuring apparatus 20; Figure 3, measuring apparatus 102) makes three-dimensional measurements (Figures 1, 3 & 4; at least as in paragraphs 0034, 0041 and 0050, specifically as in at least paragraph 0034); 
moving successively the 3D measurement sensor to the plurality of measurement positions or orientations (Figures 1, 3 & 4; at least as in paragraphs 0035, 0042, 0044 and 0052, specifically as in at least paragraph 0035); 
generating a plurality of 3D measurement data sets through three- dimensional measurement using the 3D measurement sensor at each of the plurality of measurement positions or orientations (Figures 1, 3 & 4; at least as in paragraphs 0023, 0030, 0036, 0039 and 0052-0054, specifically as in at least paragraphs 0036 and 0053 regarding three-dimensional point groups); and 
integrating the plurality of 3D measurement data sets (Figures 1, 3 & 4; at least as in paragraphs 0036-0037, 0045-0046 and 0053-0054, specifically as in at least paragraphs 0037, 0046 and 0054 regarding the registration model).  Nakazato is silent regarding wherein the processor is configured with the program perform operations such that operation as the data integration unit is further configured to apply a smallest 
Weston discloses a measurement apparatus (i.e. robotic arm/quill) that includes a sensor (i.e. probe/camera) for detecting the location (i.e. position and/or orientation) of an object within the vicinity of said measurement apparatus.  Weston goes on to disclose wherein the measurement apparatus and said sensor are calibrated (i.e. hand-eye calibration) such that the position of the sensor relative to the measurement apparatus is known.  Next, Weston goes on to teach wherein a plurality of images of a target object are obtained at a plurality of perspectives (i.e. first, second and third perspectives), and further wherein said perspectives are at varying distances such that more accurate detection of the features of the target object may be obtained (Figures 4-6 & 18; at least as in column 13, lines 10-28, column 14, line 54-column 15, line 5 and column 20, lines 4-36).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Nakazato to include Weston’s teaching of providing measurement of a target object at a plurality of different perspectives with varying distances relative to said target object, such that more accurate measurement of said target object may be obtained.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Nakazato and Weston, as they are both directed towards a robotic device (i.e. robotic arm) employing a sensor (i.e. camera, probe, etc.) for accurately detecting features of a target object, thereby utilizing a known technique to a known device (method, or product) ready for improvement to yield predictable results (per KSR).
Regarding claim 20, Nakazato discloses a non-transitory computer-readable storage medium storing a program, which when read and executed, causes an information processing apparatus (Figures 2 & 3, information processing apparatus 1) to perform operations comprising: 
determining a plurality of measurement positions or orientations from which a 3D measurement sensor (Figure 1, measuring apparatus 20; Figure 3, measuring apparatus 102) makes three-dimensional measurements (Figures 1, 3 & 4; at least as in paragraphs 0034, 0041 and 0050, specifically as in at least paragraph 0034), 
moving successively the 3D measurement sensor to the plurality of measurement positions or orientations (Figures 1, 3 & 4; at least as in paragraphs 0035, 0042, 0044 and 0052, specifically as in at least paragraph 0035), 
generating a plurality of 3D measurement data sets through three-dimensional measurement using the 3D measurement sensor at each of the plurality of measurement positions or orientations (Figures 1, 3 & 4; at least as in paragraphs 0023, 0030, 0036, 0039 and 0052-0054, specifically as in at least paragraphs 0036 and 0053 regarding three-dimensional point groups); and 
integrating the plurality of 3D measurement data sets (Figures 1, 3 & 4; at least as in paragraphs 0036-0037, 0045-0046 and 0053-0054, specifically as in at least paragraphs 0037, 0046 and 0054 regarding the registration model).  Nakazato is silent regarding wherein the processor is configured with the program perform operations such that operation as the data integration unit is further configured to apply a smallest of different measurements to a region in response to a plurality of measurement data sets including different measurements.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664